

116 HR 4609 IH: Veteran Service Equity Act
U.S. House of Representatives
2019-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4609IN THE HOUSE OF REPRESENTATIVESOctober 4, 2019Mr. Levin of California (for himself and Ms. Porter) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to include a full-time job with a veterans or military
			 service organization as a public service job eligible for public service
			 loan forgiveness.
	
 1.Short titleThis Act may be cited as the Veteran Service Equity Act. 2.Full-time job with veterans or military service organizationSection 455(m)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)) is amended—
 (1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period and inserting ; or; and
 (3)by adding at the end the following:  (iii)a full-time job with a veterans or military service organization (as described in paragraph (19) or (23) of section 501(c) of the Internal Revenue Code) that does not engage in partisan political campaign activity..
			